     Case 2:20-cv-00512-CCW-MPK Document 151 Filed 02/03/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


CORDIRO R. BROWN,                                  )
                                                   )
                Plaintiff,                         )   2:20-CV-00512-CCW-MPK
                                                   )
        vs.                                        )   District Judge Christy Criswell Wiegand
                                                   )   Magistrate Judge Maureen P. Kelly
JOHN WETZEL, MALINDA ADAMS,                        )
RICHARD COONEY, KARAN FEATHER,                     )
                                                   )   ECF No. 32
PHILLIP MCCRACKEN, PAMALA BEHR,                    )
EMMANUELLA FELIX,                                  )
                                                   )
                Defendants.                        )
                                                   )
                                                   )


                                  MEMORANDUM ORDER

       This case has been referred to United States Magistrate Judge Maureen P. Kelly for pretrial

proceedings in accordance with the Magistrates Act, 28 U.S.C. §§ 636(b)(l)(A) and (B), and Local

Rule of Civil Procedure 72.

       On December 18, 2020, the Magistrate Judge issued a Report, ECF No. 113,

recommending that Defendant Emmanuella Felix be removed as a party to this action and that the

claims against her in Plaintiff’s Amended Complaint, ECF No. 32, be dismissed. Service of the

Report and Recommendation (“R&R”) was made on the parties, and Plaintiff has filed Objections.

See ECF No. 125.

       After a de novo review of the pleadings and documents in the case, together with the Report

and Recommendation and the Objections thereto, the following Order is entered:

Defendant Emmanuella Felix is removed as a party to this action and the claims against her in

Plaintiff’s Amended Complaint, ECF No. 32, are dismissed without prejudice to Plaintiff’s ability to
       Case 2:20-cv-00512-CCW-MPK Document 151 Filed 02/03/21 Page 2 of 2




re-file his claims against Felix in a separate action in the appropriate forum. The Report and

Recommendation, ECF No. 113, is adopted as the Opinion of the District Court.

        IT IS SO ORDERED.

        DATED this 3rd day of February, 2021.


                                                    /s/ Christy Criswell Wiegand
                                                    CHRISTY CRISWELL WIEGAND
                                                    United States District Judge


 cc:   The Honorable Maureen P. Kelly
       United States Magistrate Judge

       Cordiro R. Brown
       LT 6439
       SCI Mercer
       801 Butler Pike
       Mercer, PA 16137

       All Counsel of Record via CM/ECF




                                                2
